Case: 17-40027      Document: 00514417532         Page: 1    Date Filed: 04/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                      No. 17-40027
                                                                              Fifth Circuit

                                                                            FILED
                                                                         April 5, 2018

UNITED STATES OF AMERICA,                                              Lyle W. Cayce
                                                                            Clerk
              Plaintiff - Appellee

v.

HECTOR MENDEZ,

              Defendant - Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:15-CR-938-2


Before ELROD, COSTA, and HO, Circuit Judges.
PER CURIAM:*
       A jury convicted Hector Mendez of cocaine trafficking offenses. The
government’s allegations that the jury accepted showed the following about
Mendez, who was a police officer in Mission, Texas. Mendez abused his law
enforcement position by working with a confidential informant to steal and sell
cocaine that was being delivered to the informant. Mendez took the entire load
of cocaine, removed some to sell for his own benefit, and then combined the
remaining cocaine with pancake mix to try and restore the original weight of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40027   Document: 00514417532     Page: 2   Date Filed: 04/05/2018



                                No. 17-40027
the load. Mendez then put the diluted cocaine in a car parked in front of a
barbecue restaurant and staged a seizure of the load.
     Mendez challenges his convictions on numerous grounds. Having heard
oral argument and reviewed the briefing, record, and applicable law, we find
no reversible error. The only claim of error that has any merit relates to a
hearsay statement a witness offered mentioning the weight of the drugs found
by a DEA lab. But that single statement did not add anything the jury did not
already know because the parties had stipulated to the weight the DEA
recorded.   That means any hearsay error was harmless. The judgment is
AFFIRMED.




                                      2